Citation Nr: 0524267	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable rating for a right 
little finger disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that rating decision, the RO granted service connection 
for a right little finger disability and assigned an initial 
noncompensable rating.  In November 2003, the Board remanded 
this matter for due process considerations.  


FINDING OF FACT

The veteran's right little finger disability is manifested by 
subjective complaints of constant pain and a 40 degree 
flexion contracture of the proximal joint.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right 
little finger disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5227, 5223 (2002) and (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2003 and January 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit or 
identify additional information in support of his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision on his claim, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the veteran.  Neither the 
veteran nor his representative has argued otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  It is noted that the veteran has referred to 
additional National Guard records; he failed, however, to 
provide the RO with information regarding his unit.  On two 
separate occasions in June 2003, the RO contacted the veteran 
to obtain additional information regarding his unit but 
received no response to the inquiry.  The Board recognizes 
VA's duty to assist and to obtain records from a federal 
department, however, the veteran also has an obligation to 
cooperate fully with the VA's efforts to obtain records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)- (3) 
(2004).  The RO was unable to obtain the records without 
further information from the veteran regarding his National 
Guard Unit and he has been so advised.  Id.

The record also shows that the veteran has been afforded 
multiple VA medical examinations in connection with his 
claim.  Given the facts of this case, the Board finds that an 
additional medical examination is not necessary; rather, it 
is appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

Service medical records reflect that in October 1987, the 
veteran fell down the stairs and injured his right middle 
fingers.  He complained of pain, swelling and numbness in the 
third and fourth fingers.  Physical examination revealed that 
the third and fourth digits on the right hand were swollen at 
the proximal interphalangeal (PIP) joints, with decreased 
range of motion, full passive range of motion with pain, and 
no perceptible deformity or crepitus.  An X-ray examination 
reportedly revealed incomplete fractures of the third and 
fourth middle phalanges.

At a follow-up examination in November 1987, the veteran 
indicated that his fingers were still swollen.  Examination 
showed mild edema of the third and fourth fingers, but no 
erythema, crepitus, loss of grip strength, or loss of motion.  
The assessment was resolving fracture/contusion of fingers.  

At his April 1993 service separation medical examination, the 
veteran reported that he had previously fractured two fingers 
on his right hand.  The examiner described the veteran as 
okay, and no further pertinent abnormalities were noted.  

In August 1993, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of a fracture of the right 
middle finger.  His application is silent for any mention of 
a right little or ring finger disability.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 1993, at which he reported 
that he had broken his fingers in service.  He claimed that 
the grip in his hands was weak.  Examination was normal in 
all pertinent respects, including grip strength, range of 
motion, coordination and sensation.  X-ray studies showed an 
apparent flexion deformity of the PIP joint of the right 5th 
digit, but the radiologist noted that clinical correlation 
was necessary for verification.  

In an April 1994 rating decision, the RO denied service 
connection for residuals of a right middle finger fracture, 
noting that the record contained no medical evidence of a 
current disability.  The veteran did not appeal.  

In March 1999, the veteran filed a claim of service 
connection for disabilities of the right little finger and 
right ring finger.  He claimed that he had fractured these 
fingers in service and now had complete ankylosis of the 
little finger and partial ankylosis of the ring finger with 
marked weakness.  

In July 1999, the veteran was afforded a VA orthopedic 
examination.  The veteran reported that while stationed in 
Germany, he fell from some steps striking his right fingers 
against his right chest wall.  He claimed that X-ray studies 
showed fractures of the fourth and fifth digits.  He denied 
further injury since the October 1987 incident.  The veteran 
indicated that his fourth and fifth PIP and 
metacarpophalangeal joints (MCP) ached with weather changes 
and that occasionally the fourth finger would spasm.  He 
described a flexion contraction and inability to fully flex 
the fifth MCP joint since his injury.  Objective examination 
revealed traumatic ecchymosis of the right thumbnail, a 
flexion contracture of approximately 30 degrees of the right 
fifth digit at the PIP joint, and an inability to fully flex 
the fifth digit at the MCP joint.  There was no effusion or 
heat.  The examiner diagnosed a history of right third and 
fourth finger fractures with ankylosis of the right little 
finger and osteoarthritis.  

In a September 1999 rating decision, the RO granted service 
connection for ankylosis of the right little finger, noting 
that although the service medical records did not show an 
injury to that finger, post-service X-ray studies had shown 
possible residuals of an injury.  The RO assigned an initial 
noncompensable rating for the right little finger disability 
under Diagnostic Code 5227, effective March 19, 1999.  In 
addition, the RO denied service connection for residuals of a 
right ring finger fracture.  The veteran appealed the RO's 
decision.  He claimed that an increased rating was warranted 
for his right little finger disability, as he was unable to 
perform many tasks associated with his profession as a 
mechanic and truck driver.  He also claimed that he had 
problems with his right ring finger as a result of his in-
service injury.  

In January 2001, the veteran underwent another VA medical 
examination.  He reported that while stationed in Germany, he 
was carrying a load of weapons while descending cement 
stairs, and upon stepping on the edge of a cement stair, it 
came apart and he fell forward and injured his fingers upon 
impact with the floor.  The veteran claimed to experience 
daily pain, and stated that constant use made it worse.  He 
also claimed to have decreased grip strength and constant 
pain.  Examination showed that the veteran was right hand 
dominant.  There was a 40 degree flexion contracture on the 
proximal joint of the little finger.  Approximation of the 
thumb to the index finger, ring finger, and middle finger was 
complete.  There was no approximation of the thumb to the 
little finger, with a 5 centimeter distance noted.  The 
veteran was unable to grab objects with the little finger.  
Grip strength on the right was decreased to 1/5.  The 
examiner diagnosed status post fracture little finger with a 
40 degree contracture.  The examiner also diagnosed status 
post fracture of the right middle finger and right ring 
finger, without arthritis.

In a November 2003 decision, the Board granted service 
connection for a right ring finger disability.  The RO 
effectuated the Board's decision in a December 2003 rating 
decision, and assigned an initial noncompensable rating under 
Diagnostic Code 5230, effective March 19, 1999.  The veteran 
did not appeal. 

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, has determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As set forth above, the RO has evaluated the veteran's right 
little finger disability as zero percent disabling under the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  

As a preliminary matter, the Board notes that during the 
course of this appeal, VA revised the criteria for rating 
ankylosis and limitation of motion of fingers.  The revisions 
became effective on August 26, 2002.  See 67 Fed. Reg. 48,784 
- 48,787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230).  

The amendments essentially concern definitions, terminology, 
and rating factors for fingers.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  The Board finds that the amendments are not 
outcome determinative in this case.  Nonetheless, the veteran 
been apprised of both versions of the rating criteria and the 
Board has duly considered them.  The Board will apply the 
version of the rating criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under both the old and amended criteria for rating ankylosis 
of a little finger, a zero percent rating is warranted for 
ankylosis of the little finger of either hand, favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002 
and 2004).  No higher rating is available under this code.  

A note following this code provides that extremely 
unfavorable ankylosis, which contemplates all joints of the 
finger being in extension or extreme flexion, or with 
rotation and angulation of bones, is ratable as amputation.  
Under Diagnostic Code 5156, a 10 percent rating is warranted 
for amputation of the little finger without metacarpal 
resection, at the PIP joint or proximal thereto.  

In this case, although the veteran has a 40 degree flexion 
contracture on the proximal joint of the little finger, he 
has only one joint shown to be affected by ankylosis.  
Moreover, he has not been shown to have rotation or 
angulation of the bones, extremely unfavorable ankylosis, 
amputation, or symptomatology more nearly approximating 
amputation of the little finger.  Interference with overall 
function of the hand due to the service-connected little 
finger disability has also not been shown.  Thus, a 
compensable rating is not warranted, pursuant to Diagnostic 
Code 5156.  

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as zero percent disabling.  A higher 
rating is also not warranted under this code.

Because service connection is also in effect for a right ring 
finger disability, the Board has also considered whether it 
is more advantageous to rate the veteran's finger 
disabilities under the rating criteria pertaining to the 
evaluation of multiple digits.  

In that regard, under Diagnostic Code 5223, favorable 
ankylosis of the ring and little finger is rated as 10 
percent disabling, for both the major and minor extremity.  
Although the veteran has been shown to have ankylosis of the 
little finger, ankylosis of the ring finger has not bee 
diagnosed.  Thus, a compensable rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2004).  The Board 
therefore finds that a compensable rating is not warranted, 
even with consideration of the effects of claimed pain and 
functional loss.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but finds 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's right little finger disability has required 
frequent hospitalizations.  In addition, although the veteran 
claims that his right little finger disability prevents him 
from performing many of the tasks of his job, there is no 
objective evidence that such disability, in and of itself, 
has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for a right little finger disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).  



ORDER

Entitlement to an initial compensable rating for a right 
little finger disability is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


